Citation Nr: 0939979	
Decision Date: 10/21/09    Archive Date: 10/28/09	

DOCKET NO.  04-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of grenade fragmentation wounds to the left 
upper arm. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of grenade fragmentation wounds to the left 
hand. 

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of grenade fragmentation wounds to the left 
wrist. 

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the lumbar spine as the residual of 
grenade fragmentation wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by Department of Veterans 
Affairs (VA) Regional Offices (RO).

In a decision of November 2000, the Board granted a separate 
and distinct 10 percent evaluation for the residuals of 
grenade fragmentation wounds to the left hand.  This left the 
veteran in receipt of a separate 10 percent evaluation for 
the residuals of grenade fragmentation wounds to the left 
hand, a separate 10 percent evaluation for the residuals of 
grenade fragmentation wounds to the left wrist, and a 
separate noncompensable evaluation for the residuals of 
grenade fragmentation wounds to the left upper arm.

In a subsequent Order of March 2001, the United States Court 
of Appeals for Veterans Claims (Court) vacated only that part 
of the Board's November 2000 decision which denied an 
evaluation in excess of 10 percent for the residuals of 
grenade fragmentation wounds to the left wrist and a 
compensable evaluation for the residuals of grenade 
fragmentation wounds to the left upper arm, thereby leaving 
in effect the previous Board-assigned 10 percent evaluation 
for the residuals of grenade fragmentation wounds to the left 
hand.  

In a decision of January 2002, the Board "restated" the 
aforementioned assignment of a 10 percent evaluation for the 
residuals of grenade fragmentation wounds to the left hand, 
and once again denied entitlement to an evaluation in excess 
of 10 percent for the residuals of grenade fragmentation 
wounds to the left wrist, and a compensable evaluation for 
the residuals of grenade fragmentation wounds to the left 
upper arm.

In a subsequent Order of October 2002, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's entire January 2002 decision regarding the issues of 
increased evaluations for the veteran's service-connected 
residuals of fragmentation wounds to the left hand, the left 
wrist, and the left upper arm.  

In a rating decision of December 2003, the RO granted service 
connection and a 20 percent evaluation for degenerative 
changes of the lumbar spine.  In that same decision, the RO 
effectuated the Board's November 2000 grant of a separate and 
distinct 10 percent evaluation for the residuals of grenade 
fragmentation wounds to the left hand, and additionally 
granted entitlement to a total disability rating based upon 
individual unemployability and Dependents' Educational 
Assistance.  All of the aforementioned benefits were made 
effective from April 4, 1997, the date of receipt of the 
veteran's claim for a total disability rating based upon 
individual unemployability.  

In September 2006, the Veteran's case was remanded to the RO 
for additional development.  Subsequent to that remand, the 
Board, in a decision of April 2008, denied entitlement to an 
effective date earlier than April 4, 1997 for awards of 
service connection for the residuals of grenade fragmentation 
wounds to the left hand and degenerative changes of the 
lumbar spine, as well as for the award of a total disability 
rating based upon individual unemployability, and an award of 
Dependents' Educational Assistance pursuant to the provisions 
of 38 U.S.C.A. Chapter 35.  At that same time, the Board 
remanded for additional development the issues listed on the 
title page of this decision.  The case is now, once more, 
before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107(a) (West 2002 and Supp. 
2009) and 38 C.F.R. § 20.900(c) (2009).

Finally, for reasons which will become apparent, the appeal 
as to the issues of increased evaluations for the Veteran's 
service-connected residuals of grenade fragmentation wounds 
to the left hand and left wrist, and degenerative changes of 
the lumbar spine is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

The Veteran's service-connected residuals of grenade 
fragmentation wounds to the left (minor) upper arm are 
currently productive of no more than slight impairment of 
Muscle Group VI of the left upper extremity, with scars which 
are neither tender nor painful on objective demonstration, 
and which encompass an area considerably less than 144 square 
inches (929 square centimeters), and produce no limitation of 
function of the body part affected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected residuals of grenade fragmentation wounds to the 
left upper arm have not been met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 4.55, 4.56, 4.73, and Part 
4, Code 5306 (effective prior and as of July 3, 1997); 
38 C.F.R. §§ 4.31, 4.118, and Part 4, Codes 7804, 7805 
(effective prior to August 30, 2002); Codes 7802, 7804, 7805 
(effective August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions; as well 
as VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000). 

Increased Rating

The Veteran in this case seeks an increased evaluation for 
the service-connected residuals of grenade fragmentation 
wounds to his left upper arm.  In that regard, disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002 
and Supp. 2009); 38 C.F.R. Part 4 (2009). 

The Board notes that, where there is a question as to which 
of two evaluations apply, the higher evaluation will be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Moreover, where the Schedule for Rating 
Disabilities does not provide a 0 percent evaluation for a 
Diagnostic Code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2009).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2009).

In the present case, at the time of a VA general medical 
examination in August 1997, it was noted that all scars 
present on the Veteran's left upper arm were healed, 
nontender, and nonkeloidal.  Moreover, according to the 
Veteran, none of the scars in question were painful.  The 
pertinent diagnosis noted was of a history of shell fragment 
wounds to the left arm.

On subsequent VA orthopedic examination in June 1999, the 
Veteran gave a history of shell fragment wounds to his left 
upper arm.  Also noted was a complaint of aching pain at the 
site of the aforementioned shell fragment wounds with cold 
weather or any weather change.  On physical examination, 
there was no evidence of any loss of function, or of 
excessive fatigability or incoordination.  Further 
examination revealed only a .5-centimeter diameter rounded 
granular nontender, nonkeloidal scar in the anterior lateral 
aspect of the mid portion of the Veteran's left upper 
(biceps/triceps) arm.  Moreover, according to the examiner, 
none of the Veteran's left upper arm scars were either 
adherent or depressed, or "invaginated" in appearance.  
However, there was some minor amount of lost muscle tissue 
associated with those scars.

As of the time of a subsequent VA orthopedic examination in 
September 2003, the Veteran indicated that shell fragments 
present in his left upper arm had "worked their way out."  
Current complaints consisted of pain with sudden movement, 
and with prolonged activity.  Also noted was some potential 
loss of sensation in the left arm when the Veteran laid on 
that arm.  However, according to the Veteran, rest tended to 
improve his pain.

On physical examination, there was noted a one-centimeter, 
nontender, nonkeloidal scar at the lateral aspect of the 
midportion of the left upper arm.  Musculoskeletal evaluation 
revealed biceps reflexes which were subdued and present, and 
equal bilaterally.  Active range of motion measurements of 
the Veteran's left elbow showed flexion to 140 degrees, with 
extension to 10 degrees, and a passive range of motion which 
was the same in both parameters.  Active range of motion of 
the left elbow postexercise remained the same in both 
parameters, with the left elbow exercised by performing 
flexion and extension through 10 repetitions.  Significantly, 
at the time of examination, there was no evidence of pain or 
excessive fatigability with exercise.  Nor was there any 
evidence of incoordination or further loss of function.  The 
pertinent diagnosis noted was of a shell fragment wound to 
the left upper arm, with a slight loss of range of motion of 
the left elbow.

As of the time of a recent VA orthopedic examination in 
December 2008, which involved a full review of the Veteran's 
claims folder and electronic medical record, the Veteran was 
described as right-handed.  According to the Veteran's 
record, at the time of his injury, he sustained some 
fragmentation wounds to his left upper arm, with an X-ray 
showing a very small metallic density to the subcutaneous 
tissues of the left lateral aspect of the upper arm.  
Significantly, at the time of the Veteran's injury, there was 
no evidence of any nerve or artery involvement. 

When further questioned, the Veteran indicated he was 
currently retired, though he had "worked maintenance" for 
many years.  According to the Veteran, he did not use any 
sling or other device for his left arm.  Nor were there any 
problems with erythema or edema.  Rather, according to the 
Veteran, his left arm felt "stiff."

On physical examination, there was noted a scar on the 
anterior left shoulder from a previous rotator cuff repair.  
Also noted was a smaller scar on the anterior shoulder and 
two smaller scars on the posterior shoulder.  According to 
the Veteran, he was unsure which of these scars was the 
result of his previous shrapnel wounds as opposed to his 
rotator cuff surgery.  Significantly, all of the scars were 
nontender, though there was some evidence of mild subacromial 
space tenderness.  At the time of examination, there was no 
indication of any joint, coracoid, or bicipital group 
tenderness.  According to the examiner, no shrapnel injuries 
were noted either in the Veteran's left upper arm, or in the 
elbow region.  The Veteran showed a full range of motion of 
his elbow, with no pain, weakness, incoordination, or 
fatigability, and no evidence of flare ups with exercise.  
Nor was there any evidence of tenderness on palpation of the 
left elbow.  Significantly, at the time of examination, there 
was no loss of muscle tone or palpable abnormalities in the 
area of the left upper arm.

The Board notes that, during the course of this appeal, 
specifically, on July 3, 1997, there became effective new 
regulations for the evaluation of certain service-connected 
muscle injuries, to include injuries to the muscles of the 
shoulder girdle and arm.  Moreover, on August 30, 2002, there 
became effective revised regulations for the evaluation of 
service-connected skin disorders.  Inasmuch as the Veteran's 
claim was filed on April 4, 1997, he is potentially affected 
by both of these changes in regulation.  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria, because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective prior to the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) [overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) to the extent it held that where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version more favorable to the 
appellant should apply]; see also VAOPGCPREC 7-2003 (November 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002 and Supp. 2009); 38 C.F.R. § 3.114 
(2009).

In the case of the Veteran's service-connected muscle injury, 
the schedular criteria in effect prior to and as of July 3, 
1997, are essentially identical.  Under those criteria, a 
noncompensable evaluation is warranted where there is 
evidence of slight injury to Muscle Group VI of the minor 
upper extremity, with a 10 percent evaluation requiring 
demonstrated evidence of moderate injury to that same muscle 
group.  38 C.F.R. § 4.73 and Part 4, Code 5306 (effective 
prior to and as of July 3, 1997).  Significantly, pursuant to 
applicable law and regulation, a slight injury is one 
characterized by a simple wound to the muscle without 
debridement or infection, where any scar present is minimal, 
and there is no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments remaining in the muscle tissue.  In contrast, a 
moderate muscle injury would be one typically caused by a 
through-and-through or deep penetrating wound of short track 
from a single bullet, a small shell, or shrapnel fragment, 
where there is no evidence of explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56 (2009).

As regards the Veteran's service-connected scars, prior to 
August 30, 2002, a 10 percent evaluation was warranted for 
superficial scars which were tender and/or painful on 
objective demonstration, or which resulted in some limitation 
of function of the body part affected.  38 C.F.R. § 4.118 and 
Part 4, Codes 7804, 7805 (effective prior to August 30, 
2002).  Under the schedular criteria which became effective 
August 30, 2002, a compensable evaluation is warranted for a 
service-connected scar other than of the head, face, or neck, 
which is superficial and does not cause limited motion, or 
which encompasses an area of 144 square inches (929 square 
centimeters) or greater.  A 10 percent evaluation is, 
similarly, in order for a superficial scar which is painful 
on examination, or which produces some limitation of function 
of the affected body part.  38 C.F.R. § 4.118 and Part 4, 
Codes 7802, 7804, 7805 (effective August 30, 2002).

Based on the aforementioned, it is clear that the 
noncompensable evaluation currently in effect for the 
Veteran's service-connected residuals of grenade 
fragmentation wounds to his left upper arm is appropriate, 
and that an increased rating is not warranted.  This is 
particularly the case given the fact that, as of the time of 
the aforementioned VA orthopedic examination in June 1999, 
none of the Veteran's scars were adherent or depressed.  Nor 
was there evidence of loss of more than a minor amount of 
muscle tissue.  Significantly, at the time of that 
examination, there was noted only a .5-centimeter diameter 
rounded granular nontender, nonkeloidal scar in the anterior 
lateral aspect of the mid portion of the Veteran's left upper 
(biceps/triceps) arm.  Moreover, as of the time of a 
subsequent VA orthopedic examination in September 2003, there 
was noted only a slight loss of range of motion in the 
Veteran's left elbow.  Significantly, on recent VA orthopedic 
examination in December 2008, it was noted that, at the time 
of the Veteran's original injury, there was no evidence of 
any nerve or artery involvement.  Moreover, on physical 
examination, no shrapnel injuries were noted in the area of 
the Veteran's left upper arm or elbow.  To date, it has yet 
to be demonstrated that the Veteran is suffering from 
moderate residuals of injury to Muscle Group VI of his left 
upper arm, or that the scars associated with the Veteran's 
grenade fragmentation wounds are tender and/or painful, or 
productive of any impairment of his left upper arm.  Rather, 
the scars were consistently described as non-tender.  
Moreover, while the December 2008 VA examination noted mild 
subacromial space tenderness, it was again noted that the 
scar itself was nontender.  Under the circumstances, a 
compensable evaluation for the Veteran's service-connected 
residuals of grenade fragmentation wounds to the left upper 
arm is not warranted.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomotology 
attributable to his service-connected grenade fragmentation 
wounds to the left upper arm has remained relatively stable.  
In any case, based on a review of the entire evidence of 
record, the Board is of the opinion that, throughout the time 
period that the Veteran's increased rating claim has been 
pending, symptomatology attributable to his service-connected 
grenade fragmentation wounds to the left upper arm has not, 
in fact, undergone varying and distinct levels of severity. 

Moreover, to date, there exists no evidence that, due 
exclusively to the Veteran's service-connected residuals of 
grenade fragmentation wounds to the left upper arm, he has 
experienced marked inference with employment and/or frequent 
periods of hospitalization sufficient to render impractical 
the application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service for consideration of an extraschedular 
rating.  Under the circumstances, consideration of an 
extraschedular rating for the Veteran's service-connected 
residuals of grenade fragmentation wounds to the left upper 
arm is not warranted.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate his claim; 
(2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran 
about the information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2006 and May 2008.  In those letters, VA informed the 
Veteran that, in order to substantiate his claim for an 
increased rating, the evidence needed to show that his 
service-connected residuals of grenade fragmentation wounds 
to the left upper arm had increased in severity.  The latter 
communication also indicated how VA establishes disability 
ratings and effective dates.  The claim was subsequently 
readjudicated in January 2009, curing any timing defect.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claim.  Moreover, 
neither the Veteran nor his representative has raise 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

A compensable evaluation for the service-connected residuals 
of grenade fragmentation wounds to the left upper arm is 
denied.


REMAND

In addition to the above, the Veteran in this case seeks 
increased evaluations for the service-connected residuals of 
grenade fragmentation wounds to the left hand and left wrist, 
as well as for degenerative changes of the lumbar spine as 
the residual of grenade fragmentation wounds.  

In that regard, during the course of an Informal Hearing 
presentation in August 2009, the Veteran's accredited 
representative indicated that, while in December 2008, the 
Veteran was afforded a VA orthopedic examination, that 
examination evaluated only the severity of the Veteran's 
service-connected residuals of grenade fragmentation wounds 
to the left upper arm, and did not, in fact, take into 
account the Veteran's service-connected residuals of grenade 
fragmentation wounds to the left hand and left wrist, and 
degenerative changes of the lumbar spine.  Significantly, 
upon review of the record, the Board is in agreement with the 
Veteran's accredited representative that the examination of 
December 2008 evaluated only the Veteran's service-connected 
residuals of grenade fragmentation wounds to the left upper 
arm, and, for all intents and purposes, ignored the other 
service-connected disabilities currently on appeal.  

The Veteran's accredited representative has, in addition, 
essentially argued that the Veteran's service-connected 
residuals of grenade fragmentation wounds to the left hand 
and left wrist, and degenerative changes of the lumbar spine 
have increased in severity.  In that regard, a review of the 
record would appear to indicate that the Veteran last 
underwent a VA compensation examination of his lumbar spine 
in November 2006, approximately three years ago.  Moreover, a 
VA orthopedic examination encompassing the Veteran's left 
wrist and hand disabilities was last accomplished in 
September 2003, more than six years ago.  Under the 
circumstances, the Board is of the opinion that additional, 
more contemporaneous VA examinations should be accomplished 
prior to a final adjudication of the Veteran's claims for 
increased ratings.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, and in deference 
to the request of the Veteran's accredited representative, 
the case is REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2008, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims folder.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
left wrist and hand disabilities, and 
degenerative changes of the lumbar spine.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specially comment regarding the severity 
of the Veteran's service-connected left 
wrist and hand disabilities, and 
degenerative changes of the lumbar spine, 
to include any and all limitation of 
motion, as well as any functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  In addition, 
the examiner should inquire as to whether 
the Veteran experiences flare-ups 
associated with his service-connected 
left wrist and hand disabilities, and 
degenerative changes of the lumbar spine.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.

3.  The RO/AMC should then readjudicate 
the Veteran's claims for increased 
evaluations for his service-connected 
left wrist and hand disabilities, as well 
as his degenerative changes of the lumbar 
spine.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in January 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


